COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00012-CV


Arturo F. De La Mora                   §   From the 158th District Court

                                       §   of Denton County (2011-20611-
                                           158)
v.                                     §

                                       §   March 12, 2015

Norma E. De La Mora                    §   Per Curiam

                                JUDGMENT

This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want

of jurisdiction.




                                  SECOND DISTRICT COURT OF APPEALS

                                  PER CURIAM